Citation Nr: 1020420	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for adjustment disorder with depression.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and May 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The RO granted service 
connection for adjustment disorder with depression and 
assigned a 30 percent evaluation in the January 2008 
decision.  The RO, however, denied entitlement to a TDIU in a 
May 2008 decision.  

The Veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with depression has 
been productive of moderate to serious impairment, with an 
inability to establish and maintain effective relationships 
and has difficulty adapting to stressful circumstances.  

2.  The evidence reflects that the Veteran's adjustment 
disorder with depression is not productive of total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for adjustment disorder 
with depression have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records.  The Veteran has not 
been provided a VA examination as the Veteran received a 
thorough private psychiatric evaluation in September 2007 
that included facts necessary to evaluate the Veteran's 
disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VA's duty to notify and assist and the 
appeal is ready to be considered on the merits.

II.  Laws and regulations for psychiatric disabilities

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, a 50 percent 
disability evaluation encompasses mental disorders manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for mental 
disorders manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for mental 
disorders which is productive of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's symptoms in determining 
the appropriate schedular rating assignment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

As noted below, the September 2007 psychologist rendered a 
Global Assessment of Functioning (GAF) score pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A score in the range of 51 to 60 
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers). A GAF score of 41 to 50 reflects a serious level 
of impairment (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

III.  Analysis

In this case, after a review of the evidence, the Board finds 
that, a higher evaluation of 70 percent contemplates the 
Veteran's impairment due to his adjustment disorder with 
depression.  His adjustment disorder and depression is 
productive of moderate to severe impairment, with difficulty 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  

The evidence of record pertaining to the Veteran's mental 
disability includes a September 2007 private psychiatric 
evaluation administered by a psychologist.  

In terms of the GAF score assigned.  The September 2007 
psychologist assigned a GAF score of 50/53.  The September 
2007 examiner found the Veteran to be anxious and extremely 
depressed.  The Veteran's affect and mood were decidedly 
deviant to an extremely severe pathological level.  The 
psychologist noted that the Veteran had a good deal of 
difficulty following directions due to his hearing loss and 
difficulty concentrating due to depression and anxiety.  The 
Veteran also had difficulties with immediate recall and 
calculation skills.  

Although the Veteran has had no suicidal ideation, 
obsessional rituals that interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene, impaired impulse control, he has experienced 
irritability and severe depression that affected his ability 
to function independently, appropriately and effectively.  
The examiner found that the Veteran was extremely depressed 
based on his recognition of the reality that he is not 
hearing well and probably will never recover.  

In terms of his difficulty adapting to stressful 
circumstances at work, the psychologist noted that the 
Veteran had difficulty taking orders over the telephone as he 
can not longer hear well when talking on the telephone.  The 
Veteran reported that he did odd jobs such as window hanging 
but for many fewer hours than when he was working on the 
farm.  The psychologist opined that the Veteran was not well 
suited for gainful employment based on his emotional response 
to the adjustment difficulties that he was having.  The 
psychologist opined that the Veteran had difficulty following 
directions due to hearing loss and difficulty concentrating.  
He also had difficulty governing his emotions even under 
ordinary stress.  His crying was almost pervasive during the 
evaluation.  

In terms of ability to establish and maintain relationships, 
the Veteran has been able to maintain a relationship with his 
wife, but has withdrawn from recreational activities.  The 
Veteran no longer goes fishing or hunting.  The Veteran 
reported that he will go to church but does not participate 
because he cannot hear anything, so he sits in the back and 
leaves right away when everyone gets up.   

Based on the above evidence, the Board finds that the Veteran 
has occupational and social impairment with deficiencies in 
most areas.  These findings are sufficient to support a 70 
percent evaluation.  38 C.F.R. § 4.130.

The Board further finds that, the Veteran's symptomatology 
does not more nearly approximated total occupational and 
social impairment, as required for a higher disability rating 
of 100 percent under Diagnostic Code 9440.  The Board finds 
that the evidence also reflects that the disability level 
during the entire course of the appeal has consistently more 
closely approximated the criteria for a 70 percent evaluation 
than that for a 100 percent evaluation.  See 38 C.F.R. § 4.7.  
It is for this reason that the Board has also determined that 
staged ratings, pursuant to Hart, are not warranted in this 
case.

The Board does not find a basis for a 100 percent evaluation.  
The evidence shows that the Veteran may not be suitable for 
gainful employment.  The evidence must show a total 
occupational and social impairment in order for a total 
evaluation to be warranted.  Although the claims file 
indicates that the Veteran experiences relative social 
isolation, the evidence shows that the Veteran maintains a 
relationship with his wife and does attend church even though 
he does not socialize afterwards.  Therefore, it does not 
appear that the Veteran is totally socially impaired.  

Furthermore, the Veteran has not had a persistent danger of 
hurting himself or others, has experienced no hallucinations, 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, his own 
occupation, or his own name.

Moreover, while the Board acknowledges a high degree of 
social impairment in this case, there have been no specific 
findings or other evidence of record demonstrating total 
social impairment.  The criteria under Diagnostic Code 9440 
specify that total occupational and social impairment must be 
shown for a 100 percent evaluation.  Absent such a showing, 
the evidence does not support a 100 percent evaluation under 
these criteria.

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's adjustment disorder with 
depression is rated under Diagnostic Code 9440.  This 
Diagnostic Code essentially takes into account the symptoms 
reported in the record, clinical findings, and specifically 
contemplates degrees of occupational and social impairment.  
As such, the schedule is adequate to evaluate the Veteran's 
adjustment disorder with depression, so that a referral for 
consideration of an extraschedular rating is not warranted.  
Because the schedular evaluation contemplates the claimant's 
level of disability and symptomatology, no exceptional 
disability picture is demonstrated.  Despite this, the Board 
notes that the Veteran's claim for TDIU is being remanded for 
further adjudication.  In addition, there has been no 
evidence of frequent hospitalizations due to his adjustment 
disorder with depression.

Overall, the evidence supports a 70 percent evaluation, but 
not more, for service-connected adjustment disorder with 
depression.  To that extent, the appeal is granted.  See 38 
C.F.R. §§ 4.3, 4.7.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for adjustment 
disorder with depression is granted.


REMAND

It is unclear from the record whether the Veteran is 
currently employed and if so whether he is not working due to 
service-connected disabilities.  During a January 2007 VA 
examination, the Veteran reported that he worked part-time as 
a carpenter.  During the September 2007 private evaluation 
for his psychiatric disorder, the psychologist noted that he 
did farm labor and carpentry until the present time, but that 
he worked many fewer hours than before.  A November 2007 VA 
examiner noted that the Veteran was not employed.  The Board 
finds that further development is required before the Board 
can adjudicate the Veteran's claim for TDIU.

In light of this decision, in which the Board finds that the 
Veteran's psychiatric disability warrants an initial 70 
percent rating, his combined disability rating is 90 percent 
and thus his service-connected disabilities satisfy the 
criteria set forth in 38 C.F.R. § 4.16(a) (2009).  Pursuant 
to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Because the Veteran appears to be unemployed and his service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a), the Board finds that VA 
must obtain a medical opinion to determine whether it is at 
least as likely as not that his service-connected 
disabilities, and particularly, his psychiatric disability 
and hearing loss, render him unable to secure or follow a 
substantially gainful occupation because soliciting such an 
opinion is necessary to adjudicate this claim.  Thus, the 
Board has no discretion and must remand this matter to afford 
him a VA examination, the report of which must address the 
above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the 
impact of his service-connected 
disabilities on his employability.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examiner is specifically requested to 
comment on the September 2007 opinion 
which noted that the Veteran was not very 
well suited for gainful employment based 
on his emotional response to the his 
adjustment difficulties.

All tests and studies deemed necessary by 
the examiner should be performed, with a 
full evaluation of the Veteran's service-
connected disabilities (bilateral hearing 
loss, adjustment disorder with 
depression, diabetes mellitus, tinnitus, 
erectile dysfunction, and neuralgia 
paraesthetica of the right and left lower 
extremities).  Based on the claims file 
review and the examination findings, the 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  

A complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

2.  After completion of the above 
development, the Veteran's TDIU claim 
should be readjudicated.  The RO must 
reevaluate all of the Veteran's currently 
assigned disability evaluations to 
determine if consideration for TDIU is 
warranted under 38 C.F.R. § 4.16(a).  If 
the determination of either claim remains 
less than fully favorable to the Veteran, 
he and his attorney should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


